DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/27/2021.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 12/28/2021 and 09/26/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Objections
Claim 20 is objected to because of the following informalities:  As per claim  20, it is currently depending from base claim 1.  There appears to be a typo in the dependency of the claim.  In accordance with claim language, the claim should be depended from base claim 12 instead of depending from base claim 1 in its current condition.  For examining purpose, the claim shall be treated to depend from base claim 12 hereinbelow.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,246,045. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims 
‘045 Patent Claim 1 Claims
A method for providing telecommunications services in a telecommunications network, the method comprising:
A method for providing telecommunications services in a telecommunications network, the method comprising:
obtaining a plurality of customer parameters for a customer population associated with the telecommunications network;
obtaining a plurality of customer parameters for a customer population associated with the telecommunications network;
obtaining a plurality of site parameters for sites associated with the customer population of the telecommunications network;
obtaining a plurality of site parameters for sites associated with the customer population of the telecommunications network;
generating a site key having at least one of a subset of the plurality of customer parameters or a subset of the plurality of site parameters, the site key providing a modeling input for a segment of the customer population associated with the telecommunication services;
generating a site key having at least one of a subset of the plurality of customer parameters or a subset of the plurality of site parameters, the site key providing a modeling input for a segment of the customer population associated with the telecommunication services;
generating a simulation set for the site key, the simulation set including a plurality of simulations for the site key, each of the plurality of simulations having a set of customer events for a telecommunications build type, the set of customer events generated by simulating a customer set for the site key over time through a discrete event simulation; and
generating a simulation set for the site key, the simulation set including a plurality of simulations for the site key, each of the plurality of simulations having a set of customer events for a telecommunications build type, the set of customer events generated by simulating a customer set for the site key over time through a discrete event simulation; and
storing the simulation set in at least one database, each of the plurality of simulations in the simulation set selectable to generate a telecommunications build plan for providing the telecommunications services to a telecommunications buildable area of the telecommunications network.
storing the simulation set in at least one database, each of the plurality of simulations in the simulation set selectable to generate a telecommunications build plan for providing the telecommunications services to a telecommunications buildable area of the telecommunications network

.


	Rationales:
	From the above claim comparison, one can see that claim 1 of ‘045 patent anticipates all of the recited limitations in claim 1 of the instant application.  Alternatively, claim 1 of the instant application claims variously and essentially similar limitations as those in claim 1 of the ‘045 patent.  There is a difference between the claims depicted in the strike-through words.  The difference appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 2-11 are deemed obvious over the dependent claims 2-11 of the ‘045 patent, respectively for the same rationales applied to base claim 1 as above discussed.
	Group claims 12-20 appear to be drawn to an apparatus (a system) having limitations variously and essentially mirrored functional limitations of method claims 1-11.  Thus, they are deemed obvious over claims 1-11 of the ‘045 patent for the same rationales applied to method claims 1-11 as above discussed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scherger et al. (US 2020/0112489) (hereinafter “Scherger”).
Regarding claim 1, in accordance with Scherger reference entirety, Scherger teaches a method for providing telecommunications services in a telecommunications network (FIG. 1; 100 or FIG. 2; 200 and network elements) (Abstract and thereinafter: “Novel tools and techniques for machine learning based quality of experience optimization are provided.”  And FIG. 1 and para [0020] or FIG. 2 and para [0035] and thereinafter), the method comprising: 
	obtaining a plurality of customer parameters (customers/service providers/services/applications) for a customer population associated with the telecommunications network (100 or 200; network elements) (para [0026]: “The learning management system 105 may further be configured to determine a priority for repairing or replacing the identified physical equipment predicted to fail. For example, in some embodiments, the learning management system 105 may be configured to identify one or more affected parties ( e.g., one or more customers, one or more third-party service providers), and/or one or more affected services (e.g., one or more services, one or more applications), associated with the one or more network elements predicted to fail. In some embodiments, the learning management system 105 may be configured to obtain this information via the one or more other management systems.”.  Or para [0036]: “The network management system 210 may further be coupled to a collector 220, through which the collector 220 may be configured to obtain, for example, various KPIs, telemetry information, performance metrics, etc.”.  KPI and telemetry are disclosed in para [0023]: “KPI and telemetry may include, without limitation, input optical power (IOP), laser bias current (LBC), lase temperature offset (LTO), output optical power (OOP), and environmental temperature (ET)”.  Furthermore, para [0045]: “Customer data may include any contracts, such as SLAs, and other technical requirements related to services provided to a customer (such as QoS requirements), resource availability, time and geographic restrictions and/or requirement, equipment backup or replacement … network resource requirements, etc.”); 
 	obtaining a plurality of site parameters (ID) for sites associated with the customer population of the telecommunications network (100 or 200; network elements) (para [0025]: “Accordingly, in various embodiments, the learning management system 105 may be configured … to determine an identification (ID) of physical equipment associated with a network element predicted to fail … a network address, physical location … hardware ID or serial number, a media access controller (MAC) address, data center ID … to obtain information regarding the ID and location of a network element predicted to fail … separate API call”. Or para [0037]: “the learning management system 205 may be configured to obtain, from an ML failure prediction system, a determination that one or more of the network element 215 is failing or is predicted to fail”);  
	generating a site key (clustering) having at least one of a subset of the plurality of customer parameters or a subset of the plurality of site parameters, the site key providing a modeling input for a segment of the customer population associated with the telecommunication services (para [0043]: "the ML system 230 may be configured to identify the KPI associated with or indicative off failure. For example, in some embodiments, one or more KPI may be identified by the ML system 230 via one or more ML techniques, such as clustering or reinforcement learning, as being related to or otherwise indicative of a predicted failure");  
	generating a simulation set for the site key (model vectors), the simulation set including a plurality of simulations for the site key, each of the plurality of simulations having a set of customer events for a telecommunications build type (cluster), the set of customer events generated by simulating a customer set for the site key over time through a discrete event simulation (DES-SVM or random forests) (para [0044]: “the ML algorithm used to determine a predicted failure may include, without limitation, DES-SVM, or random forests … anomalous KPI values or combinations of KPI values may be used to identify clusters and model vectors (e.g., combinations of clusters) indicative of a failure (or predicted failure)”); and 
	storing the simulation set (information about network inventory) in at least one database, each of the plurality of simulations in the simulation set selectable to generate a telecommunications build plan (services provided to a customer) for providing the telecommunications services to a telecommunications buildable area of the telecommunications network (para [0045]: “the ML system 230 may thus be configured to provide determinations of predicted failures to the learning management system 205. The learning management system 205 may be configured to interface with various management systems to perform various actions to repair or replace equipment 215a-215n predicted to fail … the network management system 235 may include database for storing information about network inventory … Customer data may include any contracts, such as SLAs, and other technical requirements related to services provided to a customer (such as QoS requirements), resource availability, time and geographic restrictions and/or requirement, equipment backup or replacement … network resource requirements, etc.”). 
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Scherger also teaches wherein the plurality of customer parameters correspond to characteristics of customers in the customer population of the telecommunication network, the customers including at least one of existing customers, new customers, or potential customers (para [0045]: “Business intelligence system 250 may further be configured to store and maintain information about customers associated with specific network element 215 and/or physical element.  Customer data may include any contracts, such as SLAs, and other technical requirements related to services provided to a customer (such as QoS requirements), resource availability, time and geographic restrictions and/or requirement, equipment backup or replacement … network resource requirements, etc.) 
 	Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Scherger also teaches wherein the plurality of customer parameters includes one or more of income level (QoS requirements), age, and education level of the customers  (para [0045]: “Business intelligence system 250 may further be configured to store and maintain information about customers associated with specific network element 215 and/or physical element.  Customer data may include any contracts, such as SLAs, and other technical requirements related to services provided to a customer (such as QoS requirements), resource availability, time and geographic restrictions and/or requirement, equipment backup or replacement … network resource requirements, etc.).
 	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Scherger also teaches wherein the plurality of site parameters correspond to characteristics of the sites associated with the customer population of the telecommunications network, the sites including at least one of existing sites, new sites, or proposed sites (para [0045]: “new equipment is added to network inventory or existing equipment is removed from network inventory”). 
 	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Scherger also teaches wherein the plurality of site parameters includes one or more of ownership status, connection type, service type, occupancy status, unit type, and node type of a communications node for the sites ((para [0025]: “Accordingly, in various embodiments, the learning management system 105 may be configured … to determine an identification (ID) of physical equipment associated with a network element predicted to fail … a network address, physical location … hardware ID or serial number, a media access controller (MAC) address, data center ID … to obtain information regarding the ID and location of a network element predicted to fail … separate API call”.  In addition, para [0042]: “Network elements may thus include, without limitation, optical transport network equipment, optical network terminals (ONT) and optical line terminations (OLT), optical cross connects (OXC), and other network devices such as NIDs, CPEs, routers, switches, servers, gateways, modems, access points, network bridges, hubs, repeaters, multiplexers (e.g., digital subscriber line access multiplexer (DSLAM), cable modem termination systems (CMTS), optical add-drop multiplexers (OADM), and other types of network equipments”). 
 	Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above), Scherger also teaches wherein the node type of the communications node includes at least one of copper-fed internet protocol (CoIP), fiber to the node (FTTN), or fiber to the premise (FTTP) (para [0042]: “Network elements may thus include, without limitation, optical transport network equipment, optical network terminals (ONT) and optical line terminations (OLT), optical cross connects (OXC), and other network devices such as NIDs, CPEs, routers, switches, servers, gateways, modems, access points, network bridges, hubs, repeaters, multiplexers (e.g., digital subscriber line access multiplexer (DSLAM), cable modem termination systems (CMTS), optical add-drop multiplexers (OADM), and other types of network equipments”.  In addition, networked environment or available networks for practicing the invention are discussed in para [0075]) to include “a fiber network”.  The disclosed fiber network encompasses the claimed FFTN or FTTP).
 	Regarding claim 7, in addition to features recited in base claim 5 (see rationales discussed above), Scherger also teaches wherein the unit type includes at least one of a multiple dwelling unit, a single family unit, a living unit, a business unit, or a customer unit (para [0042]: “Network elements may thus include, without limitation, optical transport network equipment, optical network terminals (ONT) and optical line terminations (OLT), optical cross connects (OXC), and other network devices such as NIDs, CPEs, routers, switches, servers, gateways, modems, access points, network bridges, hubs, repeaters, multiplexers (e.g., digital subscriber line access multiplexer (DSLAM), cable modem termination systems (CMTS), optical add-drop multiplexers (OADM), and other types of network equipments”.  In addition, networked environment or available networks for practicing the invention are discussed in para [0075]) to include “a fiber network”.  The disclosed fiber network encompasses the claimed FFTN or FTTP.  In addition, para [0031]:  “network elements corresponding to customers”). 
 	Regarding claim 8, in addition to features recited in base claim 5 (see rationales discussed above), Scherger also teaches wherein ownership status includes leased or owned (para [0042]: “Network elements may thus include, without limitation, optical transport network equipment, optical network terminals (ONT) and optical line terminations (OLT), optical cross connects (OXC), and other network devices such as NIDs, CPEs, routers, switches, servers, gateways, modems, access points, network bridges, hubs, repeaters, multiplexers (e.g., digital subscriber line access multiplexer (DSLAM), cable modem termination systems (CMTS), optical add-drop multiplexers (OADM), and other types of network equipments”.  In addition, networked environment or available networks for practicing the invention are discussed in para [0075]) to include “a fiber network”.  The disclosed fiber network encompasses the claimed FFTN or FTTP.  In addition, para [0031]:  “network elements corresponding to customers”.  Furthermore, para [0032]: “additional factors … markets associated with a customer associated with the network element … the number of customers and/or services associated with the network element ... may be considered.”). 
 	Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Scherger also teaches wherein the telecommunications build type is: a base build; a brownfield build; or a greenfield build (para [0045]: “when new equipment is added to network inventory or existing equipment is removed from the network”), and the plurality of simulations for the site key include one or more of: a base build with no customers simulation; a base build with existing customers simulation; a brownfield build with no customers simulation; a brownfield build with existing customers simulation; a greenfield build with no customers simulation; and a greenfield build with existing customers simulation (para [0044]: “The ML system 230 may, accordingly, utilize the various KPI to determine … the ML algorithm used to determine a predicted failure may include, without limitation, DES-SVM, or random forests … anomalous KPI values or combinations of KPI values may be used to identify clusters and model vectors (e.g., combinations of clusters) indicative of a failure (or predicted failure)”).
 	Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Scherger also teaches wherein the customer events include one or more of a customer count and a revenue curve (para [0032]: "other factors may be considered. For example, the ML failure prediction system 120 may further be configured to determine the immediacy of a failure. A first network element of the one or more elements 115 may be predicted to fail within 24 hours whereas a second network element may be predicted to fail within the next year. Accordingly, network elements predicted to fail within 24 hours may be prioritized for repair or replacement over network elements predicted to fail over longer timeframes. In further examples, additional factors considered for priority may include, without limitation, cost to repair or replace; regions, locations, or markets associated with a customer associated with the network element predicted to fail; regions, locations, or markets associated with the physical location of the network element itself; the number of customers and/or services associated with the network element predicted to fail; among various other factors which may be considered. Accordingly, various types of prioritizing algorithms, considering various factors, may be implemented at the learning management system 105 to determine a priority for the repair and/or replacement of network elements predicted to fail by the ML failure prediction system 120").
 	Regarding claim 11, in addition to features recited in base claim 1 (see rationales discussed above), Scherger also teaches wherein the discrete event simulation is one of a plurality of discrete event simulations with the set of customer events being an average of a plurality of customer events generated through the plurality of discrete event simulations (para [0044]: “ML based anomaly detection algorithms may be utilized to predict equipment failures. In some examples, anomalous KPI values or combinations of KPI values may be used to identify clusters and model vectors (e.g., combinations of  clusters) indicative of a failure (or predicted failure)”). 
	Group claims 12-20 appear to be drawn to an apparatus (a system) having limitations variously and essentially mirrored functional limitations of method claims 1-11.  Thus, they are anticipated by Scherger for the same rationales applied to method claims 1-11 as above discussed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bowman-Amuah (US 6,345,239).
Prigogin et al. (US 2005/0169452).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 14, 2022